     Case 8:19-cv-01196-SCB-SPF Document 1 Filed 05/16/19 Page 1 of 7 PageID 1



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

JAMES LABRASCIANO,

         Plaintiff,

v.                                                     Case No.:

FERGUSON ENTERPRISES, INC.,

         Defendant.
                                        /

                                      NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1331, 1332 1441 and 1446, Defendant Ferguson Enterprises, Inc.

(hereinafter “Defendant”), through its undersigned attorneys, hereby gives notice that the civil

action currently pending in the Circuit Court for the Thirteenth Judicial Circuit, Hillsborough

County, Florida, identified as James Labrasciano v. Ferguson Enterprises, Inc., Case No. 19-CA-

003756, is removed to this Court without waiving any rights to which Defendant may be entitled,

and says:

             1.   Pursuant to 28 U.S.C. §1446(a), copies of all record documents, including all

 orders, pleadings, and process which have to date been served upon Defendant are attached as

 Exhibit A.

             2.   The Complaint in the above action was filed in the Circuit Court for the Thirteenth

 Judicial Circuit on or about April 10, 2019 and served on Defendant on April 17, 2019. Plaintiff

 has asserted a claim of gender discrimination pursuant to the Florida Civil Rights Act, Fla. Stat.

 § 760.01 et. seq.

             3.   In compliance with 28 U.S.C. §1446(b), this Notice of Removal is timely filed

 within thirty (30) days of Defendant ascertaining that this case is removable.


                                                   1
5811701v.1
    Case 8:19-cv-01196-SCB-SPF Document 1 Filed 05/16/19 Page 2 of 7 PageID 2



             4.   Removal of this action is proper under 28 U.S.C. §§ 1441(b) and 1332, diversity of

    citizenship jurisdiction. This is a civil action brought in a state court of which the district courts

    of the United States have original jurisdiction because there is complete diversity of citizenship

    between Plaintiff and Defendant.

             5.   Plaintiff asserts he is a resident of Hillsborough County, Florida. (Dkt. 1 Complaint

    ¶ 4).

             6.   Defendant is a limited liability company that maintains its principal place of

    business in Newport News, Virginia. 1 (See Exhibit B, Declaration of Bo Camposano, ¶ 3). It is

    licensed to do business in Florida as a foreign for-profit limited liability company. (Id.)

             7.   The facts alleged by Plaintiff and the record demonstrate that Plaintiff’s claim

    exceeds $75,000.00.2 In determining the amount in controversy, a court is permitted “to make

    ‘reasonable deductions, reasonable inference, or other reasonable extrapolations’ from the

    pleadings.” Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1061-62 (11th Cir. 2010) (quoting

    Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010)). Courts may “use their

    judicial experience and common sense in determining whether the case stated in a complaint

    meets federal jurisdictional requirements.” Id. at 1062. The “removing defendant is not required

    to prove the amount in controversy beyond all reasonable doubt”, but rather only by a

    preponderance of the evidence. Pretka, 608 F.3d at 752, 754. Further, in examining this issue,

    the question is not whether the plaintiff would actually recover a specific amount of damages,

    but rather whether he could do so. See Wineberger v. Racetrac Petroleum, Inc., 2015 WL

    225760, *3 (M.D. Fla. Jan. 16, 2015) (citing McDaniel v. Fifth Third Bank, 568 Fed Appx. 729,


1
  On April 1, 2019, Defendant converted from a corporation to a limited liability company.
2
  See Jirau v. Wathen, 2014 WL 3695388, at *2 (M.D. Fla. July 24, 2014) (“If the jurisdictional amount is not facially
apparent from the complaint, the court should look to the notice of removal”) (citing Williams v. Best Buy Co., 269
F.3d 1316, 1319 (11th Cir. 2001)).

                                                          2
5811701v.1
  Case 8:19-cv-01196-SCB-SPF Document 1 Filed 05/16/19 Page 3 of 7 PageID 3



 731 (11th Cir. 2014)). “The appropriate measure is the litigation value of the case assuming that

 the allegations of the compliant are true and assuming a jury returns a verdict for the plaintiff on

 all claims made in the complaint.” Jackson v. Am. Bankers Ins. Co., 976 F.Supp.1450, 1454

 (S.D. Ala. 1997) (citing Burns v. Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994)).

 “[R]ecent Eleventh Circuit decisions promote a greater reliance on a court’s judicial experience

 and common sense based on the evidence presented and the nature of the claims alleged in

 determining whether the jurisdictional threshold is reached.” Cowan v. Genesco, Inc., 2014 WL

 3417656, at *4 (M.D. Fla. July 14, 2014).

             8.   Although Plaintiff does not name a monetary amount in his Complaint, Defendant

 can established complete diversity. Through his lawsuit, Plaintiff is seeking “[c]ompensation for

 lost wages, benefits and other remuneration;” as well as reinstatement to a comparable position

 “… or in the alternative, front pay;” and “[c]ompensatory damages, including emotional distress,

 allowable at law[.]” (See Dkt. 1, Complaint, pg. 6). These damages are potentially available to

 a prevailing plaintiff under the FCRA. See Fla. Stat. §760.11(5).

             9.   Plaintiff’s potential lost wages establish that the $75,000.00 amount in controversy

 has been satisfied. In 2018, Plaintiff earned $8,421.57 a month in income. (See Exhibit B, ¶ 7).

 This equates to $101,058.84 per year. Further, Plaintiff would have been eligible for a potential

 bonus in 2018 if he met certain performance metrics. (See Id. at ¶ *). In addition, Defendant

 provided Plaintiff with taxable benefits that included, but not limited to, medical, dental and

 vision insurance. Defendant also contributed to Plaintiff’s 401(k) account. Plaintiff’s total

 monthly taxable compensation equaled $15,342.00. (See Id. at ¶ 10.




                                                   3
5811701v.1
  Case 8:19-cv-01196-SCB-SPF Document 1 Filed 05/16/19 Page 4 of 7 PageID 4



             10.   Plaintiff’s employment with Defendant ended more than 14.5 months prior to this

 case being removed to federal court. Consequently, Plaintiff’s taxable income for this time

 period would have been $222,460.74. (See Exhibit B, ¶ 11).

             11.   Additionally, Plaintiff is seeking damages for front pay. It is reasonable for the

 Court to calculate front pay for a one year period. See Wineberger, 2015 WL 225760, at * 3

 (accepting the removing defendant’s calculation of one year front pay as a reasonable estimation

 of potential damages when determining amount in controversy); Ambridge v. Wells Fargo Bank,

 N.A., 2014 WL 4471545, at *4 (M.D. Fla. Sept. 10, 2014)(finding that one year of front pay was

 a reasonable element of damages to consider as part of the amount in controversy). Based upon

 Plaintiff’s monthly taxable income, Plaintiff could have earned $184,105.44.

             12.   Based upon his potential back pay and front pay, Plaintiff’s damages exceed

 $400,000.00 without taking into consideration his asserted emotional distress claim.

             13.   Plaintiff’s settlement demands further demonstrate that his alleged claim exceeds

 $75,000.00. Specifically, in pre-suit correspondence, Plaintiff demanded:

                   … payment of $200,000 from Ferguson for back pay, compensatory
                   damages, and his resulting legal fees. You have until March 8, 2019 to
                   accept this settlement offer and tender the appropriate payment to my office.
                   If you do not tender payment of $200,000 by March 8, 2019, my client will
                   file suit against Ferguson for claims in violation of Title VII of the Civil
                   Rights Act of 1964 and the Florida Civil Rights Act of 1992, Sec. 760.01
                   and Sec. 760.10(1) Florida Statutes.

(See Exhibit B, ¶ 13; Exhibit 4).

             14.   Even though an unsupported settlement demand is not necessarily dispositive when

 establishing the amount in controversy for diversity jurisdiction, Plaintiff provided a revised

 settlement demand on February 21, 2019, that identified his “mitigated” damages. (See Exhibit

 B, ¶ *, Exhibit *). While the new demand reduced the amount of alleged damages, Plaintiff



                                                    4
5811701v.1
  Case 8:19-cv-01196-SCB-SPF Document 1 Filed 05/16/19 Page 5 of 7 PageID 5



 continues to assert that his claims exceed $98,000.00. According to his counsel, Plaintiff’s

 economic damages as of February 21, 2019, included $34,711.54 in back pay, the loss of an

 expected bonus of $14,250.00, and $50,000.00 in lost future earnings and unspecified

 compensatory damages.

             15.   In addition to his identified damages, the Florida Civil Rights Act also permits

 Plaintiff to recover his attorneys’ fees. See Fla. Stat. §760.11(5). While Plaintiff has failed to

 identify the amount, he asserts in this Complaint that he “. . . has incurred costs and fees in

 bringing this matter.” (See Dkt 1. ¶ 30). Consequently, his alleged fees are also relevant for the

 threshold amount and further support the fact that his claim clearly exceeds the minimum amount

 in controversy and diversity jurisdiction exists in this case. (Plaintiff’s counsel have both recently

 asserted that their hourly rates for claims brought under the Fair Labor Standards Act are $350.00

 per hour.)

             16.   Pursuant to 28 U.S.C. § 1446(d), concurrent with the filing and service of this

 Notice of Removal, Defendants’ Notice to Plaintiff of Removal has been served upon counsel

 for Plaintiff, Jason W. Imler, Esq. and Gary L. Printy, Jr., Esq., Printy & Printy, P.A., 3411 W.

 Fletcher Avenue, Suite A, Tampa, Florida 33618.

             17.   Further, pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal, along

 with Defendant’s Notice of Removed Action, has been filed with the Clerk of the Circuit Court

 for the Thirteenth Judicial Circuit, Hillsborough County, Florida.

             18.   Based upon the information provided above, Defendant has established, based upon

 a preponderance of the evidence, that the present claim equals $75,000.00 in potential damages

 and that diversity jurisdiction exists.




                                                   5
5811701v.1
  Case 8:19-cv-01196-SCB-SPF Document 1 Filed 05/16/19 Page 6 of 7 PageID 6



        WHEREFORE, Defendant requests this action currently pending in the Circuit Court for

the Thirteenth Judicial Circuit, Hillsborough County, Florida be removed to the United States

District Court for the Middle District of Florida.

        Respectfully submitted on this 16th day of May, 2019.


                                              /s/     David P. Steffen
                                              DAVID P. STEFFEN, FBN: 0154717
                                              dsteffen@constangy.com
                                              SEAN A. DOUTHARD, FBN: 0102589
                                              sdouthard@constangy.com
                                              CONSTANGY, BROOKS, SMITH &
                                              PROPHETE, LLP
                                              100 North Tampa Street, Suite 3350
                                              Post Office Box 1840
                                              Tampa, Florida 33601-1840
                                              Telephone:     (813) 223-7166
                                              Facsimile      (813) 223-2515
                                              Service Email:       tampa@constangy.com
                                              Attorneys for Defendant




                                                 6
5811701v.1
  Case 8:19-cv-01196-SCB-SPF Document 1 Filed 05/16/19 Page 7 of 7 PageID 7



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 16th day of May, 2019, I electronically filed the

foregoing with the Clerk of Court by using the Federal CM/ECF filing system, which will send a

Notice of Electronic Filing, along with a true and correct copy of the foregoing via e-mail to the

following:

        Jason W. Imler, Esq.
        Gary L. Printy, Esq.
        PRINTY & PRINTY, P.A.
        3411 W. Fletcher Ave., Suite A
        Tampa, FL 33618
        garyjr@printylawfirm.com
        Jason.imler@printylawfirm.com
        e-service@printylawfirm.com
        Counsel for Plaintiff

                                             /s/       David P. Steffen
                                             Attorneys for Defendant




                                                   7
5811701v.1
